ON SECOND MOTION FOR REHEARING.
It may be, as contended by learned counsel for movant, that there is an apparent, if not a real, conflict between this opinion and the one in the Beckmann case, supra. What we have said in comparison of the two cases has been far from any intention of disparaging criticism of the Beckmann
case. This question before us has given us considerable concern and consideration. But under the peculiar wording of that portion of the section of the statute now under consideration, we have deemed it practically impossible to frame a certified question that would elicit a clear meaning of the terms "appear suddenly" and "immediately following" and as should be applied in cases with facts similar to those in the instant case and to those in the Beckmann case. It is therefore to be hoped that the situation may be finally clarified by the authority constituted for that purpose.
Rehearing denied. MacIntyre, J., concurs. Broyles, C. J.,dissents.